Appellant was convicted of manslaughter and allotted a term of four years in the penitentiary.
The appeal must be dismissed on account of the legal insufficiency of the appeal bond. It recites that appellant was charged with the offense of a felony and who has been convicted of said offense. It fails to specify the offense of which he was charged and of which he was convicted. This is an appeal bond or recognizance is necessary in felony cases. The rule is different in appeals in felony cases from that laid down for appearance bonds. For the reason indicated the jurisdiction of this court has not attached. The caption of the transcript fails to show when the court adjourned.
The appeal will be dismissed.
Dismissed.